Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Repper on 9 June 2022.
The application has been amended as follows:
1.	  An inertial navigation device comprising:
		an inertial measurement device, including a gyro sensor, that detects an angular velocity and an acceleration of a vehicle in different coordinate directions during traveling of the vehicle;
		a vehicle velocity sensor that detects a longitudinal velocity of the vehicle;
		a steering angle sensor that detects a steering angle of the vehicle; and
		a processor that, in response to determining a failure of one or more external sensors of the vehicle, is configured to:
			perform a first vehicle position calculation process by setting a vertical velocity and a lateral velocity of the vehicle to be 0, and calculating a roll angle, a pitch angle, and an azimuth angle, which are attitude angles of the vehicle, the attitude angles of the vehicle being calculated based on the angular velocities detected by the inertial measurement device, the accelerations detected by the inertial measurement device, the longitudinal velocity detected by the vehicle velocity sensor, and an initial value of the azimuth angle of the vehicle, 
			perform a second vehicle position calculation process by setting only the vertical velocity of the vehicle to be 0, and calculating a current position of the vehicle based on the calculated attitude angles, the angular velocities detected by the inertial measurement device, the accelerations detected by the inertial measurement device, the longitudinal velocity detected by the vehicle velocity sensor, the steering angle detected by the steering angle sensor, and an initial value of a position of the vehicle, and
			operate at least one driving assistance system of the vehicle based on the calculated attitude angles and the calculated position of the vehicle upon determining the failure of one or more external sensors of the vehicle, which are different than the inertial measurement device, the vehicle velocity sensor, and the steering angle sensor, and the one or more external sensors include at least one of a Global Positioning System (GPS) device, an imaging sensor, Light Detection and Ranging (LIDAR), and sonar, which are configured to detect at least a location or an environment of the vehicle. 
	2.	  The inertial navigation device of claim 1, wherein:
		the inertial measurement device is configured to detect angular velocities of three axes that are a pitch rate, a roll rate and a yaw rate, and accelerations of three axes that are a longitudinal acceleration, a lateral acceleration and a vertical acceleration; and
		the processor is configured to:
 			calculate the attitude angles of the vehicle by using the angular velocities of the three axes that are the pitch rate, the roll rate and the yaw rate detected by the inertial measurement device, and the accelerations of two of the three axes that are the longitudinal acceleration and the lateral acceleration detected by the inertial measurement device, and  
			calculate the current position of the vehicle by using the yaw rate that is an angular velocity of one axis detected by the inertial measurement device, and the longitudinal acceleration and the lateral acceleration that are accelerations of the two axes detected by the inertial measurement device, and the attitude angles.
	3.	  The inertial navigation device of claim 1, wherein the processor is configured to, by using an equation of motion of lateral velocity in which a position at which a lateral velocity of the vehicle occurs in an outward direction of a turn is used as a reference position regardless of a longitudinal velocity at a time of turning of the vehicle, calculate an acceleration at the reference position and the current position of the vehicle.
	4.	  The inertial navigation device of claim 3, wherein the reference position is a position of wheels of the vehicle that do not have a steering function.
	5.	  The inertial navigation device of claim 4, wherein the reference position is a vehicle transverse direction center of an axle of the wheels of the vehicle that do not have the steering function.
	6.	  The inertial navigation device of claim 1, wherein the lateral velocity of the vehicle is calculated based on effects of a bank angle of a road surface and a longitudinal slope of the road surface, by a vehicle motion model that uses information of the attitude angles.
	7.	  The inertial navigation device of claim 3, wherein:
		based on a formula that expresses a relationship between motion of the vehicle and the accelerations detected by the inertial measurement device, state amounts of the vehicle at a next time are predicted from state amounts of the vehicle that include attitude angles of the vehicle and that have been calculated at a previous time, 
		the predicted state amounts of the vehicle are corrected based on the vehicle longitudinal velocity, the angular velocities of the vehicle and the accelerations of the vehicle, which correspond to the predicted state amounts of the vehicle of the next time and which are calculated by using a predetermined observation equation, and based on differences between these respective calculated values and corresponding actually measured values thereof, and the state amounts of the vehicle that have been calculated at the previous time,
		based on the calculated attitude angles , and a formula that expresses a relationship between motion of the vehicle and the accelerations which formula includes a reference position at which a lateral velocity of the vehicle occurs in an outward direction of a turn regardless of a longitudinal velocity at a time of turning of the vehicle, state amounts of the vehicle of the next time are predicted from state amounts of the vehicle that include the position of the vehicle and the velocities, accelerations and angular velocities that have been calculated at the previous time, and
		the predicted state amounts of the vehicle are corrected, based on the vehicle longitudinal velocity, the angular velocities of the vehicle, the accelerations of the vehicle and the position of the vehicle, which correspond to the predicted state amounts of the vehicle of the next time and which are calculated by using a predetermined observation equation, and based on differences between these respective calculated values and corresponding actually measured values thereof, and the state amounts of the vehicle that have been calculated at the previous time.
	8.	  An inertial navigation method comprising: 
	by a processor,
		performing a first vehicle position calculation process by setting a vertical velocity and a lateral velocity of a vehicle to be 0, and calculating a roll angle, a pitch angle, and an azimuth angle that are attitude angles of the vehicle, an angular velocity and an acceleration of the vehicle being detected by an inertial measurement device, including a gyro sensor, in different coordinate directions during traveling of the vehicle, the attitude angles of the vehicle being calculated based on the angular velocities and the accelerations detected by the inertial measurement device, a longitudinal velocity of the vehicle that is detected by a vehicle velocity sensor, and an initial value of the azimuth angle of the vehicle; 
		performing a second vehicle position calculation process by setting only the vertical velocity of the vehicle to be 0, and calculating a current position of the vehicle, based on the calculated attitude angles, the angular velocities and the accelerations detected by the inertial measurement device, the longitudinal velocity detected by the vehicle velocity sensor, a steering angle of the vehicle detected by a steering angle sensor, and an initial value of a position of the vehicle; and
		operating at least one driving assistance system of the vehicle based on the calculated attitude angles and the calculated position of the vehicle upon determining the failure of one or more external sensors of the vehicle, which are different than the inertial measurement device, the vehicle velocity sensor, and the steering angle sensor, and the one or more external sensors include at least one of a Global Positioning System (GPS) device, an imaging sensor, Light Detection and Ranging (LIDAR), and sonar, which are configured to detect at least a location or an environment of the vehicle.
	9.	  The inertial navigation method of claim 8, wherein:
		the inertial measurement device is configured to detect angular velocities of three axes that are a pitch rate, a roll rate and a yaw rate, and accelerations of three axes that are a longitudinal acceleration, a lateral acceleration and a vertical acceleration; 
		the processor is configured to calculate the attitude angles of the vehicle by using the angular velocities of the three axes that are the pitch rate, the roll rate, and the yaw rate, and the accelerations of two of the three axes that are the longitudinal acceleration and the lateral acceleration, which are detected by the inertial measurement device; and  
		the processor is configured to calculate the current position of the vehicle by using the yaw rate that is an angular velocity of one axis, and the longitudinal acceleration and the lateral acceleration that are accelerations of the two axes, which are detected by the inertial measurement device, and the attitude angles.
	10.	  The inertial navigation method of claim 8, wherein acceleration at a reference position, and the current position of the vehicle, are calculated by using an equation of motion of lateral velocity in which the reference position is a position at which a lateral velocity of the vehicle occurs in an outward direction of a turn regardless of a longitudinal velocity at a time of turning of the vehicle.
	11.	  The inertial navigation method of claim 10, wherein the reference position is a position of wheels of the vehicle that do not have a steering function.
	12.	  The inertial navigation method of claim 11, wherein the reference position is a vehicle transverse direction center of an axle of the wheels of the vehicle that do not have the steering function.
	13.	  The inertial navigation method of claim 8, wherein the lateral velocity of the vehicle is calculated based on effects of a bank angle of a road surface and a longitudinal slope of the road surface, by a vehicle motion model that uses information of the attitude angles.
	14.	  The inertial navigation method of claim 10, wherein:
		based on a formula that expresses a relationship between motion of the vehicle and the accelerations detected by the inertial measurement device, state amounts of the vehicle at a next time are predicted from state amounts of the vehicle that include attitude angles of the vehicle and that have been calculated at a previous time;
		the predicted state amounts of the vehicle are corrected based on the vehicle longitudinal velocity, the angular velocities of the vehicle and the accelerations of the vehicle, which correspond to the predicted state amounts of the vehicle of the next time and which are calculated by using a predetermined observation equation, and based on differences between these respective calculated values and corresponding actually measured values thereof, and the state amounts of the vehicle that have been calculated at the previous time;
		based on the calculated attitude angles and a formula that expresses a relationship between motion of the vehicle and the accelerations which formula includes a reference position at which a lateral velocity of the vehicle occurs in an outward direction of a turn regardless of a longitudinal velocity at a time of turning of the vehicle, state amounts of the vehicle of the next time are predicted from state amounts of the vehicle that include the position of the vehicle and the velocities, accelerations and angular velocities that have been calculated at the previous time; and
	the predicted state amounts of the vehicle are corrected based on the vehicle longitudinal velocity, the angular velocities of the vehicle, the accelerations of the vehicle and the position of the vehicle, which correspond to the predicted state amounts of the vehicle at the next time and which are calculated by using a predetermined observation equation, and based on differences between these respective calculated values and corresponding and actually measured values thereof, and the state amounts of the vehicle that have been calculated at the previous time.
ALLOWABLE SUBJECT MATTER
Claims 1-14 are pending and allowed.  Claims 1 and 8 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Lu, US 20080059034 A1 teaches a method of controlling a vehicle including determining a desired sideslip angle in the moving road plane, determining an actual sideslip angle in the moving road plane, a desired yaw rate in the moving road plane, and an actual yaw rate in the moving road plane. A controller controls the vehicle system in response to the desired slip angle, the actual sideslip angle, the desired yaw rate and the actual yaw rate in the moving road plane.
In regarding to independent claims 1 and 8, Lu taken either individually or in combination with other prior art of record fails to teach or render obvious an inertial navigation device and method comprising: performing a first vehicle position calculation process by setting a vertical velocity and a lateral velocity of a vehicle to be 0, and calculating a roll angle, a pitch angle, and an azimuth angle that are attitude angles of the vehicle, an angular velocity and an acceleration of the vehicle being detected by an inertial measurement device, including a gyro sensor, in different coordinate directions during traveling of the vehicle, the attitude angles of the vehicle being calculated based on the angular velocities and the accelerations detected by the inertial measurement device, a longitudinal velocity of the vehicle that is detected by a vehicle velocity sensor, and an initial value of the azimuth angle of the vehicle; performing a second vehicle position calculation process by setting only the vertical velocity of the vehicle to be 0, and calculating a current position of the vehicle, based on the calculated attitude angles, the angular velocities and the accelerations detected by the inertial measurement device, the longitudinal velocity detected by the vehicle velocity sensor, a steering angle of the vehicle detected by a steering angle sensor, and an initial value of a position of the vehicle; and operating at least one driving assistance system of the vehicle based on the calculated attitude angles and the calculated position of the vehicle upon determining the failure of one or more external sensors of the vehicle, which are different than the inertial measurement device, the vehicle velocity sensor, and the steering angle sensor, and the one or more external sensors include at least one of a Global Positioning System (GPS) device, an imaging sensor, Light Detection and Ranging (LIDAR), and sonar, which are configured to detect at least a location or an environment of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 3system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667